DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed August 12, 2021.  Claims 1 and 11 are amended.  Currently, claims 1–20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 11–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 11–20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the recited elements do not relate to mental processes under Step 2A Prong One.  Examiner agrees and notes that the rejection of record does not assert that the claims recite mental processes.  As asserted previously, the 
Applicant next asserts that the claims do not recite certain methods of organizing human activity because the claims include elements for generating and displaying a customized user interface.  Examiner disagrees.  As noted in the previous rejection and reasserted below, the elements for generating and displaying a customized user interface identified as additional elements under Step 2A Prong Two and Step 2B.  Despite including additional elements, Examiner maintains that the claims recite certain methods of organizing human activity for the same reasons as stated above.  As a result, Applicant’s remarks are not persuasive.
Applicant further asserts that the elements for generating and displaying a customized user interface amount to a technical improvement under Step 2A Prong Two and provide a technical solution to a technological problem.  Examiner disagrees.  Although the pending claims recite technical, additional elements, the pending claims are directed to addressing business problems associated with customer relationship management.  Further, the pending claims recite generic computing elements that are merely used as a tool to perform the abstract idea for determining customer relationship factors from remote traffic data and foot traffic data, and as a result, the additional computing elements do not reflect a technological solution or improvement and do not integrate the abstract idea into a practical application.

Finally, Applicant asserts that the recited computer elements are specially programmed to perform the recited functions.  Examiner disagrees and directs Applicant to MPEP 2106(I), which states that “[t] he programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015)”.  As a result, Applicant’s remarks are not persuasive.

Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
As amended claims 1 and 11 recite “wherein the customer relationship management factors comprise a deflection rate”.  However, claims 1 and 11 previously recite “one or more customer relationship management factors” in the “automatically determining” element and subsequently recite “the one or more customer relationship management factors” in the element for “receiving … one or more user inputs”.  As a result, Examiner recommends amending the claims to recite “wherein the one or more customer relationship management factors comprise a deflection rate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7–10 and 17–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As amended, claims 1 and 11 recite “wherein the customer relationship management factors comprise a deflection rate”.  Claims 7, 9, 17, and 19, however, recite “one or more report factors selected from the group consisting of: deflection rate”. As a result, the scope of claims 7, 9, 17, and 19 is indefinite because it is unclear whether Applicant intends for the “deflection rate” of claims 7, 9, 17, and 19 to reference the deflection rate of claims 1 and 11 or intends to introduce a second, different deflection rate.  For purposes of examination, claims 7, 9, 17, and 19 are interpreted as reciting “one or more report factors selected from the group consisting of: the deflection rate”.
In view of the above, claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8, 10, 18, and 20, which depend from claims 7, 9, 17, and 19, inherit the deficiencies described above.  As a result, claims 8, 10, 18, and 20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “obtaining remote traffic data, the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data, wherein the remote customer based data is associated with a remote customer”; “receiving foot traffic data for one or more merchants comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer”; and “automatically determining one or more customer relationship management factors based on the remote traffic data and the foot traffic data, wherein the customer relationship management factors comprise a deflection rate”.
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for determining customer relationship factors from remote traffic data and foot traffic data and recite certain methods of organizing human activity associated with commercial interactions associated with advertising, marketing or sales 
Claim 11 recites substantially similar limitations to those presented with respect to claim 1.  As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–4, 7–8, 12–14, 17–18, the report factor elements of claims 9 and 19, and the comparison elements of claims 10 and 20 further modify the process for determining customer relationship factors and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  As a result, claims 2-4, 7-14, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and steps for receiving inputs and generating and displaying a user interface.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps of receiving, generating, and displaying are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a computer 
Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  Although claims 9–10 and 19–20 further include a user interface, the user interface, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the user interface is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 9–10 and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and steps for receiving inputs and generating and displaying a user interface.  The additional elements do not amount to significantly more than the abstract idea because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the steps of receiving, generating, and displaying are well-
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a computer readable storage medium, the storage medium does not amount to significantly more than the abstract idea because the medium is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.  Although claims 9–10 and 19–20 further include a user interface, the user interface does not amount to significantly more than the abstract idea because the user interface is a generic computing element that is merely used as a 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957), and in further view of Rangel et al. (WO 2007/075389) and VIJAYARAGHAVAN et al. (U.S. 2013/0268468).
Claims 1 and 11:  Margolin discloses a method for providing customer relationship management comprising: 
obtaining, using a processor (See paragraphs 19 and 39), remote traffic data, the remote traffic data comprising remote customer based data, wherein the remote 
receiving, using the processor, foot traffic data for one or more merchants comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer (See paragraph 36, wherein traffic volume is disclosed, and wherein traffic data can include POS data and may be combined with sales data; paragraph 47, wherein user information is collected; and paragraph 34, wherein traffic data is collected using sensors); 
automatically determining, using the processor, one or more customer relationship management factors based on the remote traffic data and the foot traffic data (See paragraph 36, wherein online traffic data is combined with in-person traffic data to determine operating characteristics of a merchant, and see paragraphs 16 and 27, wherein operating characteristics are disclosed).  Although Margolin discloses displaying operating characteristics to a user using an interface (See paragraphs 28 and 44), Margolin does not expressly disclose the remaining elements. 
Griebeler discloses the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data (See paragraph 53, wherein interaction data includes visits to a web site, and wherein analytics are determined from a total number of interactions and a total number of sales transactions; see also paragraph 54, wherein customers are segmented according to demographic information);

generating, using the processor, a user interface associated with the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view); 
displaying, within the user interface, a visual representation of the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view).
Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant.  Similarly, Griebeler discloses a system directed to measuring customer experience.  Each reference discloses a system directed to managing customer experience.  The technique of utilizing displaying customized information on an interface is applicable to the system of Margolin as they 
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Griebeler to the teachings of Margolin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer experience management into similar systems.  Further, applying customized interface displays to Margolin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Margolin and Griebeler do not expressly disclose the remaining claim elements.
Rangel discloses generating a customized user interface associated with the portion of the one or more customer relationship management factors (See FIG. 3A and pg. 10, ll. 6–26, wherein a dashboard is customized with respect to customer relationship management factors).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, and Griebeler discloses a system directed to measuring customer experience.  Rangel similarly discloses a system directed to managing customer relationship data.  Each reference discloses a system directed to managing customer data.  The technique of utilizing a customized interface is applicable to the systems of Margolin and Griebeler as they 
One of ordinary skill in the art would have recognized that applying the known technique of Rangel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rangel to the teachings of Margolin and Griebeler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer data management into similar systems.  Further, applying a customized user interface to Margolin and Griebeler would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved visibility and access.  Margolin, Griebeler, and Rangel do not expressly disclose the remaining claim elements.
Vijayaraghavan discloses wherein the customer relationship management factors comprise a deflection rate (See paragraphs 44–45, wherein deflection rate is disclosed as a business metric for improving customer relationships).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, Griebeler discloses a system directed to measuring customer experience, and Rangel similarly discloses a system directed to managing customer relationship data.  Vijayaraghavan discloses a system directed to modeling and managing customer interactions.  Each reference discloses a system directed to managing customer data.  The technique of utilizing a deflection rate is applicable to the systems of Margolin, Griebeler, and Rangel as they 
One of ordinary skill in the art would have recognized that applying the known technique of Vijayaraghavan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Vijayaraghavan to the teachings of Margolin, Griebeler, and Rangel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer data management into similar systems.  Further, applying a deflection rate to Margolin, Griebeler, and Rangel would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 11, Margolin further discloses a computer readable storage media containing instructions (See paragraphs 41–42).
Claims 2 and 12:  Margolin discloses the method of claim 1, wherein the remote customer based data comprises at least one of: a geographic location, a bounce rate, a traffic source, an associated sales person, a target product, and demographic data of the remote customer (See paragraphs 36 and 47, wherein online traffic data is obtained, and wherein customer personal information includes location information).
Claims 3 and 13:  Margolin discloses the method of claim 1, wherein the customer based data comprises at least one of: a geographic location, a bounce rate, a referral source, an associated sales person, a target product, and demographic data of the customer (See paragraphs 36 and 47, wherein in-person traffic data is obtained, and wherein customer personal information includes location information).
Claims 4 and 14:  Margolin discloses the method of claim 1, wherein the remote traffic data comprises at least one of web traffic data and telephonic data (See paragraph 36, wherein web traffic data is disclosed).
Claims 5 and 15:  Although Griebeler discloses one or more customer relationship factors, Margolin and Griebeler do not expressly disclose the remaining elements of claim 5.
Rangel discloses wherein the one or more user inputs further comprise authentication information associated with access to a portion of the data (See page 11, l. 15–pg. 12, l. 15, wherein role-based access privileges are invoked upon login).
One of ordinary skill in the art would have recognized that applying the known technique of Rangel would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claims 6 and 16:  Although Margolin discloses customer relationship management factors (See citations above), Margolin and Griebeler do not expressly disclose the remaining elements of claim 6.
Rangel discloses wherein the authentication information is associated with an access level; and wherein access to the one or more customer relationship management information is based on the access level (See page 11, l. 15–pg. 12, l. 15, wherein role-based access privileges are invoked upon login).
One of ordinary skill in the art would have recognized that applying the known technique of Rangel would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 7 and 17:  Margolin discloses the method of claim 1, further comprising generating, using the processor, a customer relationship management information comprising one or more factors selected from the group consisting of: deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories, and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining elements.
Griebeler discloses generating a customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 8 and 18:  Margolin discloses the method of claim 7, wherein the customer relationship management information further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced).  Margolin does not expressly disclose the remaining elements.

One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 9 and 19:  Margolin discloses the method of claim 1, wherein the system comprises one or more factors selected from the group consisting of: deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 10 and 20:  Margolin discloses the method of claim 9, wherein the system further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623